—Order, Supreme Court, New York County (Peter Tom, J.), entered April 30, 1992, which, to the extent appealed from, granted plaintiffs’ cross-motion for sanctions and directed defendants’ law firm to pay plaintiffs the sum of $400, unanimously affirmed, with costs.
The Court’s determination to award sanctions with respect to defendants’ meritless motion to reargue the grant to plaintiff of summary judgment on the issue of liability with respect to the first cause of action alleged in plaintiffs’ complaint is not inconsistent with its subsequent determination to allow discovery, on the limited issue of damages with respect to the first cause of action, and with respect to plaintiffs’ remaining claims. We also find that the order, which incorporated by reference the transcript of the IAS Court’s determination at oral argument, sufficiently set forth the reasons for the imposition of sanctions in accordance with 22 NYCRR 130-1.1 and 130-1.2.
While the better practice is to set forth a detailed written explanation, implicit in the reasoned decision in this case was an evaluation of the amount of time and effort required to oppose defendants’ meritless motion, and a determination that it warranted reimbursement in the amount of $400. Concur— Murphy, P. J., Wallach, Ross and Asch, JJ.